Citation Nr: 9917075	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thyroid cancer as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from May 1957 to August 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claims for service connection for thyroid cancer and colon 
cancer as a result of exposure to ionizing radiation.  The 
Board remanded this case in May 1998.


REMAND

The appellant contends that his thyroid cancer and colon 
cancer were caused by in- service exposure to ionizing 
radiation.  In support of his claim, he has submitted medical 
evidence which confirms treatment for both thyroid cancer and 
colon cancer.  In February 1998, he testified before the 
undersigned that his radiation exposure occurred while 
stationed in Japan.  Specifically, he spent a year and a half 
in Fukushima which was a city located approximately 50 miles 
south to southeast of Nagasaki, and he made recreational 
trips to Nagasaki during off- duty hours.  He served as a 
radar operator.  He was issued a dosimetry badge at Itazuka 
Air Force Base which he wore for his entire tour of duty in 
Japan, but he was never informed of the dosimetry findings.

As noted by the Board in its May 1998 remand, thyroid cancer 
and colon cancer are listed as radiogenic diseases under 
38 C.F.R. § 3.311(b)(2).  In the remand order, the Board 
requested development of this claim pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  Under these regulatory provisions, the 
procedural framework requires that claims involving "other 
exposure" to radiation be forwarded to the Under Secretary 
for Health for the preparation of a dose estimate, to the 
extent feasible, based upon available methodologies.  See 
also 38 C.F.R. § 3.311(b) 1998.  As such, the RO has not 
complied with the Board's 1997 remand directives insofar as 
development pursuant to 38 C.F.R. § 3.311(a)(2)(iii) is 
concerned.  Stegall v. West, 11 Vet.App. 268, 271 (1998) 
(Board must remand a case where the RO has not fully complied 
with directives contained in a remand order).

Accordingly, this case is REMANDED for the following action:

1.  The RO should forward the appellant's claims 
folder to the Under Secretary for Health for the 
preparation of a dose estimate, as required under 
38 C.F.R. § 3.311(a)(2)(iii).

2.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented

3.  After completion of the above- referenced 
development, the RO should readjudicate the 
issues of service connection for thyroid cancer 
and colon cancer due to exposure to ionizing 
radiation.  If any benefit sought on appeal, 
for which a notice of disagreement has been 
filed, remains denied, the appellant should be 
furnished a Supplemental Statement of the Case 
and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










